Citation Nr: 0423935	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  95-41 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to accrued benefits prior to January 19, 
1955.

2.  Whether a notice of disagreement with a determination in 
April 1993 which denied entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1311 (West 1991) was timely filed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

J. R. S., P. C., R. A. B., and D. R. S.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1943.  He died in February 1955.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the Louisville, Kentucky, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2000 and in 
July 2003, the Board remanded this case to the RO for 
procedural reasons.  The case was most recently returned to 
the Board in July 2004.

For good cause shown, namely the appellant's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2003).

The issue of whether a notice of disagreement with a 
determination in April 1993, which denied entitlement to 
dependency and indemnity compensation under the provisions of 
Section 1311 of Title 38 of the United States Code is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the appellant and her 
representative if they are required to take further action.




FINDINGS OF FACT

1.  A final March 2000 Board decision denied a motion to 
revise or reverse the January 1952 Board decision denying an 
increased rating for psychiatric disability on the grounds of 
clear and unmistakable error (CUE) and found that the RO's 
reduction in service-connected benefits from 100 percent to 
30 percent in 1951 was proper.

2.  Subsequent to the January 1952 Board decision VA first 
received evidence of increased service-connected disability 
on October 14, 1954.

3.  As of October 14, 1954, the veteran's service-connected 
psychiatric disability, later recharacterized as a malignant 
brain tumor with chronic brain syndrome with psychotic 
reaction, rendered him totally disabled.

4.  A claim of entitlement to increased compensation was 
pending at the time of the veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a 100 percent 
schedular rating due to a service-connected psychiatric 
disability, later recharacterized as a malignant brain tumor 
with chronic brain syndrome with psychotic reaction, have 
been met as of October 14, 1954, and no earlier, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1155, 5110, 5121 (West 
2002); 38 C.F.R. §§ 3.400, 3.1000 and Part 4 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.  

The appellant's claim commenced prior to the enactment of the 
VCAA.  In any case, a statement of the case furnished to the 
appellant in November 1995 provided laws and regulations 
concerning accrued benefits.  The appellant was advised of 
the provisions of 38 U.S.C.A. § 5121, 38 C.F.R. § 3.1000, 
which state that accrued benefits must be based on ratings or 
decisions which existed at the time of the veteran's death or 
on evidence in the file at the veteran's date of death.  The 
statement of the case also informed the appellant of the 
reasons why her claim for additional accrued benefits was not 
being granted.  Also, a supplemental statement of the case 
furnished to the appellant in May 1997 informed her that the 
RO did not have authority to amend or reverse a decision by 
the Board in January 1952, which denied the veteran's claim 
for an evaluation in excess of 30 percent for dementia 
praecox.

Moreover, although the appellant's accrued benefits claim 
must be decided on the evidence in the veteran's claims file 
at his death, VA nevertheless afforded her the opportunity to 
submit additional evidence in support of her claim and 
several individuals presented testimony in support of her 
appeal at a hearing before a hearing officer in June 1996.  
The appellant was also given ample opportunity to submit 
argument in support of her appeal, to include at the time of 
her hearing.  Finally, an RO letter in January 2004 informed 
the appellant of the evidence which VA had received and 
notified her that VA would assist her in obtaining any 
additional relevant records.  In a February 2004 statement, 
the appellant indicated that all evidence for the appeal was 
already in the file, and, in a May 2004 statement, the 
appellant stated that she had no new evidence to submit.

Based on the particular facts of this case, therefore, in 
particular the fact that an accrued benefits claim must be 
decided on evidence of record at the time of the veteran's 
death, and given the fact that VA provided notice to the 
appellant of that fact as well as notice pertinent to the 
application of laws and regulations pertinent to finality, 
error and effective dates, VA has complied with the duties to 
notify and assist the appellant pursuant to the VCAA.

II.  Legal Criteria

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at the date of death (referred to as "accrued benefits") 
and due and unpaid for a period not to exceed two years, 
shall, upon the death of such individual, be paid to the 
veteran's spouse.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  

For a survivor to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death or have been entitled to benefits, accrued and unpaid, 
under an existing rating or decision.  Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2003).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2003).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that 38 C.F.R. § 3.155(a) 
does not deal with or authorize oral informal claims.  
Rodriguez v. West, 189 F.3d 1351, 1353-4 (1999).  The Federal 
Circuit stated that 38 C.F.R. § 3.1(p) defines "claim", 
informal as well as formal, as a "communication in writing" 
and when 38 C.F.R. § 3.155(a) refers to "an informal 
claim", it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing".

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. 
5110(a); 38 C.F.R. § 3.400.  The effective date of an 
increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

When a rating determination of the agency of original 
jurisdiction is affirmed by the Board, such rating 
determination is subsumed by the final appellate decision.  
38 C.F.R. § 20.1104 (2003).  Review to determine whether CUE 
exists in a final Board decision may be initiated by the 
Board on its own motion or by a party to that decision.  
38 C.F.R. § 20.1400(a) (2003).  The decision on a motion 
under this subpart shall be made by the Board.  38 C.F.R. 
§ 20.1405(d).  Once there is a final decision on a motion 
under this subpart relating to a prior Board decision on an 
issue, that prior Board decision is no longer subject to 
revision on the grounds of CUE.  Subsequent motions relating 
to that prior Board decision on that issue shall be dismissed 
with prejudice.  38 C.F.R. § 20.1409(a), (c) (2003).  

III.  Factual Background 

A rating decision in February 1944 granted entitlement to 
service connection for psychosis, unclassified, in remission, 
and assigned an evaluation of 50 percent, effective the day 
following the veteran's discharge from service.  At a VA 
neuropsychiatric examination in April 1944, the pertinent 
diagnoses were psychosis not found and psychoneurosis, 
neurasthenia.  A rating decision in April 1944 re-classified 
the veteran's service connected disability as psychoneurosis, 
neurasthenia, and reduced the evaluation to 10 percent 
effective June 19, 1944.  The rating was increased to 100 
percent, effective November 15, 1944, with the diagnosis 
recharacterized as dementia praecox.  

The veteran was admitted to a VA Hospital for psychiatric 
evaluation and treatment in June 1950.  The pertinent final 
diagnosis at hospital discharge in December 1950 was 
psychosis, unclassified, in remission, severity of symptoms 
mild.  A rating decision in January 1951 confirmed and 
continued the 100 percent evaluation for dementia praecox 
pending re-examination.

At a VA neuropsychiatric examination in June 1951, the 
diagnosis was psychosis, unclassified, in complete remission, 
but with residual neurasthenic complaints.  The examiner 
reported that there was no evidence of psychosis and found 
that the veteran was competent.  A rating decision in June 
1951 reduced the evaluation for dementia praecox in complete 
remission from 100 percent to 30 percent effective August 15, 
1951.  The RO also found the veteran to be competent at that 
time.  The RO advised the veteran of the 60-day period in 
which to present evidence showing why the reduction should 
not be made and as to applicable appellate rights.  

In July 1951, the RO received additional medical statements, 
which set out the veteran's inability to work due to his 
disability.  In July 1951, the RO issued another rating 
decision, which confirmed the reduction in benefits.  The RO 
advised the appellant of the need for new evidence to show 
entitlement to an increased rating.  

In August 1951, judgment was entered by a Kentucky state 
court that the veteran was of sound mind and able and 
competent to transact his own business.  In a September 1951 
letter, the RO notified the appellant that payments to her 
were discontinued and that the veteran would be paid his VA 
compensation directly as his civil rights had been restored 
by a court order.

In September 1951, the RO received a medical statement 
asserting an increase in the veteran's disability.  The RO 
denied an increase and the veteran appealed to the Board.  

Pursuant to a Board remand, the veteran was admitted to a VA 
hospital in October 1951 for a period of observation and 
psychiatric evaluation.  The final diagnoses at hospital 
discharge in November 1951 were psychosis, unclassified, from 
history, in remission, and asthenic reaction, manifested by 
easy fatigability, vague nervousness, absence of motivation, 
and anxiety, mild.  In a final January 1952 decision, the 
Board denied entitlement to an evaluation in excess of 30 
percent for the veteran's neuropsychiatric condition, 
dementia praecox.  The Board considered evidence to include 
prior examination results and medical statements submitted in 
connection with the proposed reduction in benefits and 
determined that such evidence did not support entitlement to 
an evaluation in excess of 30 percent.

On October 14, 1954, VA received a physician's statement 
setting out that the veteran was 100 percent disabled due to 
his mental disability.  A November 1954 examination report 
from that physician notes that the veteran was mentally 
unstable due to psychoneurosis and that he was totally 
disabled and unable to work.  Based on such the veteran was 
afforded a VA examination.  The veteran complained of 
headaches, sleeping problems and feeling nervous.  The 
diagnosis was asthenic reaction (manifested by easy 
fatigability and nervousness), with note that the previously-
recorded diagnosis of psychosis was in remission.  In a 
January 1955 rating decision the RO denied entitlement to an 
increased rating and notified the veteran of the decision and 
his appellate rights.  Later in January 1955 the veteran 
requested a VA Form P-9, referenced by the RO as the document 
needed for an appeal.  The RO provided the veteran with the 
appropriate form and advised him as to the information 
needed.  

On January 19, 1955, the manager of the VA Hospital in 
Lexington, Kentucky,  received a letter in which the 
appellant stated that the veteran had been sick for some 
time, complaining of headaches, and that he had had a 
convulsion the previous week and was unable to speak at that 
time.  She indicated that she thought the veteran was dying, 
that a doctor had recommended that the veteran be 
hospitalized but that she could not afford to pay for his 
care.  In her letter, the appellant requested that the 
manager of the VA hospital approve the veteran's admission to 
that facility.  

A VA Form 10-P-10, "Application for Hospital Treatment of 
Domiciliary Care" reflects that the veteran was admitted for 
hospitalization January 21, 1955, for complaints of headache 
and body aches and pains, a loss of urinary and bowel control 
and delusions of persecution.  The noted diagnosis was 
schizophrenia.  A "Diagnosis Slip" dated the following date 
includes note of a questionable chronic brain syndrome 
associated with a psychotic reaction, and, chronic catatonic 
schizophrenia.

The veteran died in February 1955.  

In January 1956 the Board determined that the veteran's fatal 
brain tumor could not be dissociated from the veteran's 
service-connected psychiatric disorder and granted 
entitlement to service connection for the cause of the 
veteran's death.  The Board noted factors such as the slow-
growing nature of the tumor and known mental disturbances 
associated with frontal lobe tumors.  In an August 1964 
rating decision the RO effectuated the January 1956 Board 
decision and granted entitlement to service connection for 
the cause of the veteran's death due to a left frontal lobe 
brain tumor, malignancy, with chronic brain syndrome with a 
psychotic reaction.

In a July 1994 rating action the RO reviewed its March 1955 
decision and found error in that such failed to consider the 
appellant's entitlement to accrued benefits based on the 
pending claim for increased compensation.  The RO recognized 
that the veteran's disability was rated totally disabling at 
the time of his death and awarded the appellant accrued 
benefits of that 100 percent rating for the period January 
19, 1955, up and until the veteran's death.  The RO notified 
the appellant of that determination by letter dated in August 
1994.

In a February 1995 rating decision the RO found error in 
ratings dated in August 1964 and July 1994 for failing to 
also grant special monthly compensation with aid and 
attendance allowance for accrued purposes and granted such 
benefit from January 19, 1955, up and until the veteran's 
date of death.  Thereafter the appellant asserted entitlement 
to the accrued benefits amounts prior to January 19, 1955.

In a May 1995 letter the RO advised the appellant that there 
was no evidence of error in the 1951 reduction in benefits 
from 100 percent to 30 percent and that there was no evidence 
that such decision was timely appealed.  

In April 1999, the appellant's representative filed a motion 
to revise or reverse the Board's January 1952 decision on the 
grounds of CUE.  A decision of the Board in March 2000 denied 
the CUE motion.  In that decision the Board discussed the 
propriety of the 1951 reduction in benefits and found such to 
have been proper and consistent with governing laws and 
regulations and evidence extant at the time of the 1951 
rating actions and the 1952 Board decision.  The Board also 
found that the decision finding that no increase was shown by 
the evidence of record was consistent with the record at the 
time.  The appellant did not appeal the Board's decision to 
the Court.

IV.  Analysis

The RO granted the appellant accrued benefits based on 
consideration of findings and conclusions in a VA hospital 
death summary constructively of record at the time of the 
veteran's death, see Bell v. Derwinski, 2 Vet. App. 611 
(1992), which contained findings that the veteran had chronic 
brain syndrome due to a malignant left frontal lobe tumor.  A 
July 1994 rating decision re-classified the veteran's 
service-connected disability (previously identified as 
dementia praecox) for accrued benefits purposes as malignant 
brain tumor and assigned an evaluation of 100 percent under 
Diagnostic Code 8002 of VA's Rating Schedule, pertaining to 
malignancies of the central nervous system, for the period 
January 19, 1955, to February 7, 1955.  The RO considered the 
receipt of the appellant's inquiry relevant to 
hospitalization of the veteran as the date of claim.  See 
38 C.F.R. § 3.157 (2003).  As set out above, the RO also 
later granted the appellant accrued benefits based on the 
veteran's need for aid and attendance from January 19, 1955 
to February 7, 1955.  Thus, the appellant has already been 
granted entitlement to an evaluation of 100 percent for the 
malignant brain tumor and its resulting manifestations for 
the period January 19, 1955, to February 7, 1955, for accrued 
benefits purposes.  

The Board first acknowledges that the competent medical 
evidence of record does not clinically confirm the presence 
of the veteran's malignant tumor prior to his VA hospital 
admission on January 21, 1955.  The Board notes, however, 
that the claims file reflects that a claim for increased 
benefits was pending at the time of the veteran's death and 
although the evidence prior to January 1955 does not speak to 
the clinical presence or absence of a brain tumor, the 
private and VA examination evidence is consistent in showing 
much of the same signs and symptoms complained of and 
considered in connection with the veteran's January 1955 
hospitalization and initial diagnosis of a brain tumor.  For 
example, although the VA examiner in 1954 failed to note any 
current psychosis, that record did show, consistent with the 
1955 hospital reports, the veteran's ongoing complaints of 
fatigue, headaches, nervousness and other behavioral 
problems.  Moreover, the private medical evidence submitted 
and considered at that time concluded that examination of the 
veteran clearly showed him to be mentally unstable, unable to 
work and completely disabled.  The appellant asserted, in the 
statement received January 19, 1955, that the prior week the 
veteran had had a convulsive episode and had been unable to 
speak.  Thus, the medical and lay evidence of record from 
October 1954 forward suggests a worsening in symptoms to the 
point that the veteran was completely disabled.  There was no 
evidence of record for that time period to refute that 
conclusion.  Finally, in granting the appellant entitlement 
to service connection for the cause of the veteran's death, 
VA acknowledged that the veteran's brain tumor could not be 
dissociated from his service-connected psychiatric 
disability, and, in fact, recharacterized the service 
connection grant to recognize that manifestations such as a 
psychotic reaction were associated with the brain tumor.

The effective date of an increase in disability compensation 
shall be the earliest date as of which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2).  In this case, subsequent to 
prior final denials, the first receipt of any evidence 
concluding the veteran was 100 percent disabled due to 
service-connected disability was October 14, 1954.  Based on 
the competent medical evidence received October 14, 1954, and 
the subsequent clarifying medical evidence, as well as the 
January 1955 statement accepted as a claim and dated within 
one year of the October 14, 1954, medical statement, the 
veteran's service-connected neuropsychiatric disability 
appears to have more nearly approximated the 100 percent 
rating criteria based on his having been total disabled due 
to symptoms such as mental instability.  See The Schedule for 
Rating Disabilities, 1945 Edition, Diagnostic Code 9000; 
38 C.F.R. § 4.130 (2003).  Even with consideration of the 
veteran's symptom complaints and manifestations there is, 
however, no evidence showing or even suggesting the veteran's 
need for aid and attendance prior to January 19, 1955, see 
38 C.F.R. § 3.350, for example, due to the inability to 
protect himself from his daily environment or the inability 
to perform activities of daily living so as to conclude that 
entitlement to such benefit was factually ascertainable at an 
earlier date.  As such, additional accrued benefits on that 
basis are not warranted.

The Board notes that the appellant and her representative 
have asserted that additional accrued benefits are warranted 
in that the June 1951 rating decision which reduced the 
evaluation for dementia praecox from 100 percent to 
30 percent involved CUE and that, therefore, the veteran 
should have been in receipt of a 100 percent rating for at 
least a full two years prior to his death.  The claim of CUE 
in the June 1951 decision has, however, already been decided.  
The appellant's motion to revise or reverse the Board's 
January 1952 decision, which subsumed the rating issue in 
question, was denied by a final March 2000 Board decision, 
see 38 C.F.R. § 20.1409(c), and that Board decision contained 
reasons and bases and conclusions that the reduction in 1951 
was proper and that the Board's denial of an increased rating 
in 1952 was proper such that further review of those 
questions by the Board is foreclosed.  For this reason, and 
the lack of receipt of any documentation that may be accepted 
as a claim for benefits and the lack of any medical evidence 
showing entitlement to a higher rate of compensation after 
the January 1952 final Board decision and prior to 
October 14, 1954, there is no legal basis for assignment of 
additional accrued benefits in this case.

In sum, subsequent to the final January 1952 Board decision, 
entitlement to a 100 percent rating for service-connected 
disability was first shown October 14, 1954, and there was a 
pending appeal for benefits at the time of the veteran's 
death such that the appellant is entitled to accrued benefits 
based on the 100 percent rating assignment from October 14, 
1954, but no earlier.


ORDER

Entitlement to a 100 percent schedular rating for service-
connected psychiatric disability, later recharacterized as a 
malignant brain tumor with chronic brain syndrome with 
psychotic reaction, is granted from October 14, 1954, but no 
earlier, subject to the laws and regulations governing the 
payment of monetary awards.


REMAND

In April 1993 the RO notified the appellant of a 
determination that she was not entitled to dependency and 
indemnity compensation on the basis that at the time of the 
veteran's death he was rated totally disabled for eight 
continuous years (38 U.S.C.A. § 1311) and she was married to 
the veteran for those same eight years.  In letters dated in 
June 1994 and October 1994, the appellant indicated a desire 
to appeal the above determination.  In a June 1995 letter the 
RO notified the appellant that the April 1993 determination 
was final because the appellant had not filed a timely appeal 
within one year from April 6, 1993, the date of notification 
of the rating action in question.  Then, in a July 1995 
statement, the appellant asserted that she had in fact 
initiated an appeal of the April 1993 determination by 
sending the RO a letter in February 1994, and she enclosed a 
copy of a letter to the RO dated in February 1994.  
Appropriate action by the RO as to whether the appellant in 
fact filed a timely notice of disagreement with the April 
1993 determination is therefore necessary.  This issue must 
be therefore be remanded consistent with Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the timeliness issue is REMANDED to the RO for 
the following:

The RO should take appropriate action, 
including reviewing the claims file, 
undertaking any additional adjudication 
necessary and issuing a statement of the 
case on the appeal initiated by the 
appellant from the determination that 
addressed the timeliness of a notice of 
disagreement with an April 1993 
determination denying entitlement to 
dependency and indemnity compensation 
under the provisions of Section 1311 of 
Title 38 of the United States Code.  The 
appellant and her representative should 
be clearly advised of the need to file a 
timely substantive appeal to continue her 
appeal on that issue.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate disposition warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103- 446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                     
______________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



